 
 

‘COUNSELORS Ar LAW

IT IS HEREBY ORDERED THAT Defendant's sentencing,
currently scheduled to be held on December 16, 2019,

CARDI & EDGA is adjourned to Wednesday, January 29, 2020 at faure ;
nt LP S700 p.m. The sentencing shall be held in Courtroom hod L Edgar
23B of the Daniel Patrick Moynihan United States

Courthouse, 500 Pearl Street, New York, NY 10007. Associates
Defendant shall file his sentencing submission Bye
January 15, 2020, and the government shall file its*°""™*°"™

sentencing submirspion by January 22, 2020. Of counsel
ee

    
    
  

 

 

 

 

ee ‘ Diane Ferrone
Ul 26 / Iq Uet. November 26, 2019
Via ECF and Electronic Mail pies SDNY
DOCUMENT

Hon. Richard J. Sullivan 1 eeee-casmienrmee . epee
United States District Court Judge HELECTRONICALLY FILED
Southern District of New York DOC #: oe

40 Foley Square a  wbead | rT

New York, NY 10007 Nl] 26 id)
Re: United States v. Tyreek Ogarro, et al., 18-cr-373 (RJS)

Your Honor:

Iam CJA counsel to Tyreek Ogarro. I write, with no objection from the government, to request
an adjournment of Mr. Ogarro’s sentencing currently scheduled for December 16, 2019. This is the
defendant’s third request for an adjournment of his sentencing.

Yesterday, defense counsel received the initial draft of the mitigation report from the court-
appointed mitigation specialist. The defendant’s sentencing submission is currently due to the Court on
Monday December 2 and we need additional time to prepare our submission.

In light of the upcoming holidays, defense and government counsels’ trial and vacation
schedules, if convenient for the Court, the parties are available January 29, 30 (except at 4pm) and 31,
2020. As noted, the Government has no objection to the instant request.

I thank the Court for its attention to this matter.

Respectfully submitted,
/s/

Dawn M. Cardi

cc: All Parties (via ECF and E-mail)

99 Madison Avenue, 8th Floor, New York, NY¥ 10016 ® 212.481.7770 TeLepHONE @ 212.271.0645 FacsiMiLE ® 91 Sas CELL @ cardiedgarlaw.com

\.
